Citation Nr: 1822269	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-49 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disability, to include major depressive disorder and anxiety disorder.

2.  Entitlement to service connection for epilepsy and/or seizure disorder ("seizure disorder").

3.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1962 to November 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board finds that remand is required for the issues of entitlement to service connection for acquired psychiatric disability and seizure disorder.  Accordingly, the Board REMANDS these issues for further evidentiary development and adjudication.  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

There is no competent diagnosis of any residuals of an in-service TBI of record. 


CONCLUSION OF LAW

The criteria for service connection for the residuals of a TBI have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran contends that he sustained traumatic brain injury as a result of having seizures during service.  See September 2016 Form 9.

Despite the Veteran's contentions, based on a review of the record, the Board finds that the Veteran is not entitled to service connection for the residuals of a TBI as the preponderance of the evidence supports a finding that there is no current diagnosed disability attributed to an in-service head injury.  

In regards to the first element of direct service connection (a current disability), the medical evidence does not reflect a diagnosis of any residuals of a TBI.  Specifically, a December 2010 computed tomography (CT) scan of the head revealed no acute intracranial abnormality.  In the November 2013 VA examination, the Veteran claimed that he had headaches including migraine headaches.  However, the examination revealed that the Veteran had no complaints of facets of TBI-related cognitive impairment and subjective symptoms of TIBU including no impaired memory, attention, concentration, or executive functions.  On examination, the Veteran had normal judgment, social interaction, orientation, motor activity, and normal visual spatial orientation with no neurobehavioral effects.  His communication and consciousness were also normal.  Neuropsychological testing was performed and there were no TBI findings.  The examiner determined that there was insufficient evidence to warrant or confirm a diagnosis of a TBI or its residuals.  

The Veteran was also evaluated for symptoms of headaches.  It was noted that the Veteran had never been diagnosed with a headache condition.  The Veteran reported that his headaches started since leaving service and he had no diagnosis, treatment, and had not been a doctor for them.  They occurred twice a month lasting an hour, and responded well to Advil.  Characteristic prostrating attacks of migraine headache pain were not reported.  The examiner also stated that there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic headache disorder or its residuals.  Further, the examiner noted that no medical opinion as to nexus could be rendered as no condition was ever diagnosed.  

The Board affords the November 2013 VA examination and opinion probative value.  A review of the examination report reflects that the VA examiner observed the in-service head injuries noted in the service treatment records.  Nevertheless, based on objective testing as detailed above, the examiner concluded that the Veteran was not manifesting any residuals of any in-service head injury, to include headaches.  As such, the Board finds that the first element of service connection has not been met.

With regard to headaches as a residual of an in-service head injury, the Veteran reported subjective headaches since his separation from service.  Although the Veteran is competent to report such, the Board affords more probative value to the November 2013 VA examiner's opinion that objective testing showed that there was insufficient evidence to warrant or confirm a diagnosis of any headache disorder.  Although the Veteran is competent to report headaches and an in-service head injury, he is not competent to attribute any current residuals to such in-service head injury or opine as to the etiology of his headaches.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Here, however, as noted above, the evidence does not establish that the Veteran currently experiences any residuals of a TBI disability.  In the absence of a current disability, the analysis ends, and the claim for service connection for the residuals of a TBI cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for the residuals of a TBI is denied. 


REMAND

A remand is required regarding the Veteran's claim for acquired psychiatric disability and seizure disorder. 



Acquired psychiatric disability

In the November 2013 VA examination, the examiner opined that the Veteran's depressive disorder is less likely as not related to his military enlistment as the Veteran's depressive disorder pre-existed his military enlistment.  A review of the service treatment records shows that in the February 1962 enlistment examination the Veteran was noted to have normal psychiatric condition.  However, in August 1965 the Veteran was diagnosed with depressive reaction, chronic, moderate, manifested by poor adaptability to social and vocational situations as well as suicidal gesture.  The approximate date of origin was early adolescence.  At the time of his October 1965 separation, depressive reaction, chronic, moderate disqualifying was noted.   

The Board finds that although the November 2013 VA examiner determined that the Veteran's acquired psychiatric disability pre-existed his service, the Board finds that the examiner used an incorrect legal standard of "likely as not."  When determining that a disability pre-existed service, the correct legal standard is clear and unmistakable (i.e., undisputable) as the Veteran has a presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Additionally, the Board finds that the examiner did not opine as to whether the Veteran's acquired psychiatric disability was aggravated by his service.  As such, the Board finds it must remand for a new examination.

Epilepsy and Seizure Disorder

In the November 2013 VA examination, the examiner determined that the seizure disorder pre-existed the Veteran's service.  The examiner further determined that the Veteran's seizure disorder is less likely than not caused by, related to, or worsened beyond natural progression by military service or alcohol related seizure in service.  A review of the service treatment records shows that in January 1964 the Veteran blacked out and hit his head, and in January 1965 the Veteran blacked out and had two episodes of syncope.  The impression was general seizure, probably secondary to alcohol ingestion.  The service treatment records noted that the Veteran reported that he had fainting spells at ages 13 to 14.  
In the September 2016 addendum opinion, the VA examiner affirmed the November 2013 examiner's assessment and opined that the seizure disorder is likely as not pre-existed prior to service and that the Veteran's seizure disorder is less likely than not caused by, related to, or worsened beyond natural progression by military service or alcohol related seizure in service.  

The Board finds that although the November 2013 VA examiner determined that the Veteran's seizure disorder pre-existed his service, the Board finds that the examiner used an incorrect legal standard of "likely as not."  When determining that a disability pre-existed service, the correct legal standard is clear and unmistakable (i.e., undisputable) as the Veteran has a presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Additionally, the Board finds that the September 2016 addendum opinion contained only conclusory statements without supporting rationale.  As such, the Board finds that a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Schedule the Veteran for VA examination(s) from an appropriate medical professional.  The claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report.

After reviewing the claims file and examining the Veteran, the examiner(s) should answer the following questions:

Acquired psychiatric disability

(a) After providing any current diagnoses pertaining to the claim for an acquired psychiatric disorder, is there clear and unmistakable (i.e., undebatable) evidence that the Veteran's acquired psychiatric disability pre-existed his active duty service? 

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  If clear and unmistakable evidence if found, it must be clearly identified for the record.

(b) If yes, is it clear and unmistakable (i.e., undebatable) that the pre-existing acquired psychiatric disability was not aggravated (i.e., permanently worsened) beyond its natural progression during his service?

(c) If the response to either (a) or (b) above is negative, the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's acquire psychiatric disability is related to his active duty service.

Epilepsy/Seizure disorder 

(a) Is there clear and unmistakable (i.e., undebatable) evidence that the Veteran's epilepsy and/or seizure disorder pre-existed his active duty service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  If clear and unmistakable evidence if found, it must be clearly identified for the record.

(b) If yes, is it clear and unmistakable (i.e., undebatable) that the pre-existing epilepsy and/or seizure disorder was not aggravated (i.e., permanently worsened) beyond its natural progression during his service?
(c) If the response to either (a) or (b) above is negative, the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's epilepsy and/or seizure disorder is related to his active duty service.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  Thereafter, readjudicate the Veteran's claims based on the new evidence of record.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


